Citation Nr: 0622109	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-35 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for hammer toe deformity, left foot.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel








INTRODUCTION

The veteran had active service from June 1977 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection on a secondary basis with an initial evaluation of 
0 percent disabling.  The veteran perfected an appeal of the 
initial evaluation.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's hammer toe deformity manifests only on the 
second and third toes of the left foot.


CONCLUSION OF LAW

The requirements for a compensable rating for hammer toe 
deformity, left foot, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5282 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Following the veteran's disagreement with the initial 
evaluation of his disability, in a February 2004 letter, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of and to submit any further evidence that was 
relevant to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as reflected by the 
veteran's February 2005 statement that he had no further 
evidence to submit or request, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for an initial compensable rating, any question related 
to an effective date to be assigned is rendered moot.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's hammer toe deformity of the left 
foot.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.

Historically, a September 1996 rating decision granted 
service connection for hammer toe deformity, right foot, as 
secondary to the service-connected post-operative residuals 
of fracture, right tibia and fibula, with partial paralysis 
of the right peroneal nerve and right ankle disability.  In 
November 2003, the veteran applied for entitlement to service 
connection for hammer toe deformity of his left foot as 
secondary to his service-connected right foot deformity.  As 
noted above, a February 2004 rating decision allowed the 
claim and evaluated the left foot disability as 0 percent 
disabling.

The veteran asserted in his Notice of Disagreement that he 
had problems with all of the toes on his left foot, that he 
was in pain, and that he was then on a regimen of 
antibiotics.  

Under the applicable rating criteria, a maximum 10 percent 
rating is available for hammer toe (unilateral), if all the 
toes on the foot are hammer toes.  A hammer toe deformity of 
a single toe is non-compensable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5282.

The February 2004 examination report reflects that the 
veteran related that he had pain in both feet upon prolonged 
standing.  The main symptom he reported was an ulcer of the 
left third toe.  He related that he worked on an assembly 
line, that his symptoms had caused him to work while sitting, 
and that he had missed about 14 days from work due to his 
feet.

Physical examination revealed discoloration of the third left 
toe, and that the left ankle and toes of the left foot 
demonstrated full range of motion without any pain.  There 
was no evidence of tenderness.  The veteran was able to rise 
up on the toes of the left foot and rock back on the heel.  
The examiner noted hammer toe deformity involving the second 
and third toes of the left foot.

While the medical evidence shows the veteran's hammer toe 
deformity to manifest on more than one toe, it nonetheless 
shows the manifestation on only two toes to more nearly 
approximate a non-compensable evaluation.  38 C.F.R. §§ 4.3, 
4.7.  The examiner noted that there was no pain, fatigue, 
weakness, or lack of endurance demonstrated during the 
movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca, 8 Vet. 
App. 202.  The evidence shows that a higher, compensable, 
evaluation is not more nearly approximated, as hammer toe 
deformity is not manifested on all of the toes of the left 
foot.  Diagnostic Code 5282.

The Board notes the examiner's notation that the ulcer on the 
third left toe is secondary to the hammer toe deformity.  The 
Board further notes, however, that the treatment records 
associated with the claims file reflect that the ulcer is 
secondary to the veteran's diabetes mellitus.  A September 
2003 rating decision denied entitlement to service connection 
for diabetes mellitus.  Private treatment records of the 
veteran's podiatrist for the period 2000 to 2003 reflect that 
the ulcer on the third left toe is secondary to the veteran's 
diabetes.  Those records also reflect that the veteran was 
prescribed an antibiotic as part of the treatment for the 
ulcer.  Thus, the Board acknowledges the symptoms the veteran 
related in his Notice of Disagreement but also notes that the 
medical evidence of records reflects that those symptoms are 
primarily secondary to his nonservice-connected diabetes 
mellitus.

The February 2004 examination report reflects that the 
examiner noted no evidence of flat feet, claw foot, 
metatarsalgia, hallux valgus, or other injuries of the left 
foot.  Further, the veteran is not service connected for any 
of those symptoms.  Thus, there is no evidentiary basis for a 
compensable rating due to either of those disabilities having 
been manifested.  See Diagnostic Codes 5278, 5279, 5280, 
5281, 5284.  Neither is there any evidence of a mal- or non-
union of the tarsal or metatarsal bones of the left foot.  
See Diagnostic Code 5283.  The evidence also shows that the 
veteran's loss of time from work was also due to his 
diabetes-related symptoms, as the private podiatry records 
reflect that he informed his podiatrist that his employer 
preferred that he remain off work until the diabetic ulcer of 
the third left toe was fully healed.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's hammer toe deformity, left foot, 
more nearly approximates a non-compensable evaluation.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5282.

There is nothing in the record to distinguish this case from 
the cases of numerous other veteran's who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently assigned schedular rating has 
already adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected hammer toe condition.  See 38 
C.F.R. § 4.1.  In addition, there is no evidence revealing 
frequent periods of hospitalization.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to an initial compensable rating for hammer toe 
deformity, left foot, is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


